DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “27” has been used to designate both additional powder amount and cavity [0021], reference character “103” has been used to designate both powder distributor and powder support  [0026].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 115, 165 (Fig. 2), T2 (Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 
Claim Interpretation
In the claims, the terms “processing” and “processed” (e.g. “processed layer”) are understood to be defined by the specification [0016] to mean that the pattern of powder is being bound (“processing”) or has been bound (“processed”) to form the object slice, so that the layer is ready to receive a subsequent layer of powder on top.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “volume change that results from processing of a processed layer of powder.” The limitation is ambiguous, because it is not clear whether the limitation should be interpreted as a volume change which results from processing a layer which has already been processed or as a volume change which results from processing a layer, which is then called a “processed layer” after processing. Examiner considers the limitation to include either interpretation.
Claims 2-10 and 12-14 are rejected as depending from rejected Claims 1 and 11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-20 of U.S. Patent No. 10,549,518. Although the claims at issue are not identical, they are not patentably distinct from each other because even though Claim 1 of US’518 recites the limitation “that is determined based on average dimensions of each layer prior to processing” and Claim 1 of the present application does not, Claim 1 of both the present application and US’518 requires identical structures (powder distributor to distribute layers of powder, a binder to bind patterns of powder in a layer, and a controller capable of determining a layer volume change that results from a processing of a layer of powder and of causing the powder distributor to distribute in a subsequent layer an additional amount of powder based on the determined layer volume change), which are capable of performing the recited functions with the same intended use.
Claim 11 of both the present application and US’518 require steps of determining a layer volume change that results from processing a processed layer of powder and instructing a powder distributor to distribute an additional amount of powder in a subsequent layer based on a calculated volume change. Claim 11 of the present application fails to recite the limitations “instruct a powder distributor to distribute layers of powder, wherein each layer of powder comprises a predefined amount of powder that is determined based on average dimensions of each layer prior to processing,” “instruct a binder to bind patterns of powder in a layer of powder,” or “calculate an additional amount of powder to be supplied based on the layer volume change.” However, since the controller can instruct a powder distributor to distribute an additional amount of powder of a subsequent layer based on a determined layer volume change, it is also capable of instructing a powder distributor to distribute layers of powder, wherein each layer of powder comprises a predefined amount of powder that is determined based on average dimensions of each layer prior to processing” and calculating an additional amount of powder 
Although Claim 15 of the present invention fails to recite calculating an additional amount of powder to be based on the layer volume change or “that is determined based on average dimensions of each layer prior to processing,” these limitations would obviously be included or implied in the recited steps of “determining a layer volume change that results from processing of the first layer of powder” and “including in the subsequent layer an additional amount of powder based on the determined layer volume change.”
Regarding Claim 9, although there is no exact corresponding claim in US’518, because Claim 2 of both the present application and of US’518 are equivalent, and because a binder (e.g. agent distributor) is included in a layer of powder, the apparatus of US’518, Claim 2 is capable of performing the function of Claim 9.
Closest Prior Art
The closest prior art of record is considered to be Abe et al. (US 2004/0228754). Abe et al. (US’754) teach an apparatus, method, and controller for generating a 3D object, including a method of determining a volume change from one layer to another layer.  US’754 fails to teach an apparatus, method, or control instructions to “determine a layer volume change that results from processing of a single processed layer of powder.”
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712